Case: 12-14132    Date Filed: 06/05/2013   Page: 1 of 6


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-14132
                            Non-Argument Calendar
                          ________________________

                               Agency No. 18920-09

RONALD S. ADAMS,

                                                                Petitioner-Appellant,

                                      versus

COMMISSIONER OF IRS,

                                                             Respondent-Appellee.
                          ________________________

                     Petition for Review of a Decision of the
                                  U.S. Tax Court
                           ________________________

                                  (June 5, 2013)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

      Ronald Adams petitions for review of the final decision of the United States

Tax Court denying his pro se petition for redetermination of deficiency, pursuant

to 26 U.S.C. § 6213(a). The Tax Court sustained the Commissioner of the Internal
               Case: 12-14132     Date Filed: 06/05/2013     Page: 2 of 6


Revenue Service’s (“Commissioner”) calculation of Adams’s tax deficiencies, and

rejected Adams’s argument that he had no obligation to file a tax return absent

personal notice to him by the Commissioner. On appeal, Adams repeats his

argument that he had no obligation to file a tax return absent personal notice of his

obligation to him by the Commissioner, and, therefore, he did not have a tax

deficiency because a deficiency requires a return to have been filed. He argues

that, although the Internal Revenue Code authorizes the Secretary of the Treasury,

by notice or by regulations, to require individuals to keep records and file returns,

the applicable regulations are insufficient to provide notice to him because they

mandate only the keeping of records. Second, Adams asserts that the Tax Court

erroneously denied his discovery motion before that Court, in which he had sought

copies of any documents in the possession of the Commissioner relating to him,

the substitute returns prepared for him by the Commissioner, and the personnel

records of the Internal Revenue Service employees who performed work on his

case. After thorough review, we affirm.

                                            I.

      We review decisions of the Tax Court “in the same manner and to the same

extent as decisions of the district courts in civil actions tried without a jury.”

Comm’r of Internal Revenue v. Neal, 557 F.3d 1262, 1268-69 (11th Cir. 2009).




                                            2
              Case: 12-14132     Date Filed: 06/05/2013    Page: 3 of 6


Accordingly, we review de novo the Tax Court’s legal determinations. Bone v.

Comm’r of Internal Revenue, 324 F.3d 1289, 1293 (11th Cir. 2003).

      The statutory provision relied upon by Adams, 26 U.S.C. § 6001, reads in

relevant part as follows:

      Every person liable for any tax imposed by this title, or for the
      collection thereof, shall keep such records, render such statements,
      make such returns, and comply with such rules and regulations as the
      Secretary may from time to time prescribe. Whenever in the
      judgment of the Secretary it is necessary, he may require any person,
      by notice served upon such person or by regulations, to make such
      returns, render such statements, or keep such records, as the Secretary
      deems sufficient to show whether or not such person is liable for tax
      under this title.

Id. The regulation relied upon by Adams in his opening brief is 26 C.F.R.

§ 1.6001-1, and is entitled “Records.” Id. It reads, in relevant part, as follows:

      (a) In general. Except as provided in paragraph (b) of this section,
      any person subject to tax under subtitle A of the Code . . . , or any
      person required to file a return of information with respect to income,
      shall keep such permanent books of account or records, including
      inventories, as are sufficient to establish the amount of gross income,
      deductions, credits, or other matters required to be shown by such
      person in any return of such tax or information.

      ....

      (d) Notice by district director requiring returns statements, or the
      keeping of records. The district director may require any person, by
      notice served upon him, to make such returns, render such statements,
      or keep such specific records as will enable the district director to
      determine whether or not such person is liable for tax under subtitle A
      of the Code, including qualified State individual income taxes, which
      are treated pursuant to section 6361(a) as if they were imposed by
      chapter 1 of subtitle A.
                                          3
                Case: 12-14132       Date Filed: 06/05/2013       Page: 4 of 6


26 C.F.R. § 1.6001-1(a), (d). Farmers and wage-earners are exempted from certain

record-keeping requirements, but must still “keep such records as will enable the

district director to determine the correct amount of income subject to the tax.” Id.

§ 1.6001-1(b). An additional regulation, entitled “Individuals required to make

returns of income,” mandates in relevant part that “an income tax return must be

filed by every individual for each taxable year” after receiving certain minimum

amounts of gross income not relevant to this appeal. Id. § 1.6012-1(a).

       Adam’s challenge is without merit. Section 6001 establishes “the basic

principle that . . . every taxpayer[] must maintain accounting records which enable

him to file a correct tax return.” Webb v. Comm’r, 394 F.2d 366, 371 (5th Cir.

1968). 1 Section 1.6001-1(d) gives an agency discretionary authority to require any

person to keep certain records by giving such person appropriate notice. However,

it does not relieve all other taxpayers of their independent obligation to keep

records and file returns, as the regulations require. See 26 C.F.R. § 1.6001-1(a)

and (b) (notifying taxpayers of their obligation to keep records); id. § 1.6012-1(a)

(notifying taxpayers of their obligation to file tax returns). Accordingly, the Tax

Court did not err by rejecting Adams’s argument that he was not required to file a




1
       In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this Court
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to
October 1, 1981.
                                               4
               Case: 12-14132     Date Filed: 06/05/2013     Page: 5 of 6


tax return absent personal notice by the Commissioner of his obligation to file a tax

return.

                                           II.

      We review the denial of discovery for abuse of discretion. White v. Coca-

Cola Co., 542 F.3d 848, 853 (11th Cir. 2008). The denial of a discovery motion is

not an abuse of discretion where it is based on the moving litigant’s failure to

follow the applicable discovery rules requiring good-faith participation in the

discovery process. See Holloman v. Mail-Well Corp., 443 F.3d 832, 843-44 (11th

Cir. 2006) (affirming the district court’s denial of plaintiffs’ discovery motion

based on their “failure to work with the defendants in good faith to schedule the

depositions” and facilitate the other requested discovery).

      Discovery in the Tax Court is governed by Tax Court Rules 70 through 74,

90 through 92, and 100 through 104. In relevant part, Tax Court Rule 70(a)(1)

requires “the parties to attempt to attain the objectives of discovery through

informal consultation or communication before utilizing the discovery procedures

provided in these Rules.” Tax Court Rule 70(a)(1). In relevant part, Tax Court

Rule 91(a)(1) requires that the parties stipulate to the fullest extent possible to “all

facts, all documents and papers or contents or aspects thereof, and all evidence

which fairly should not be in dispute.” Tax Court Rule 91(a)(1). If one party

“refused or failed to confer with an adversary with respect to entering into a


                                            5
              Case: 12-14132     Date Filed: 06/05/2013    Page: 6 of 6


stipulation,” the other party may move the Tax Court for an order to show cause

why the moving party’s proposed stipulation should not be deemed admitted. Tax

Court Rule 91(f). The Tax Court has held that the use of its formal discovery rules

before reasonable informal discovery efforts “sharply conflicts with the intent and

purpose of Rule 70(a)(1) and constitutes an abuse of the Court’s procedures.”

Branerton Corp. v. Comm’r, 61 T.C. 691, 692 (1974).

      Here, the Tax Court did not abuse its discretion in denying Adams’s

discovery request. Adams had failed to comply with the Tax Court rules requiring

that the parties participate in an informal discovery process before resorting to

formal discovery. It was, therefore, within the Tax Court’s discretion to deny his

discovery motion, and Adams does not show that the Tax Court abused that

discretion. See Holloman, 443 F.3d at 843-44.

                                         III.

      Upon review of the entire record on appeal, and after consideration of the

parties’ briefs, we deny the petition for review.

      PETITION DENIED.




                                           6